UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2133


DAVID A. BARDES, individually, as a taxpayer,

                Plaintiff - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; THE UNITED STATES OF AMERICA;
JOHN DOES; JANE DOES,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00999-CCE-LPA)


Submitted:   January 28, 2014             Decided:   February 7, 2014


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed in part; affirmed as modified in part by unpublished
per curiam opinion.


David A. Bardes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                David    A.   Bardes   appeals      the   district      court’s       order

accepting        the     recommendation      of     the    magistrate         judge    and

dismissing Bardes’ civil complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) (2012).             We have reviewed the record and find

no   reversible         error.    Accordingly,        although     we    grant    Bardes

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.                  Bardes v. South Carolina, No.

1:11-cv-00999-CCE-LPA (M.D.N.C. Aug. 21, 2013).

                Bardes also appeals the district court’s text order

denying his Motion for Findings of Fact and Conclusions of Law. *

We   note   that        Bardes’   appeal     of     the   district      court’s       order

dismissing his civil complaint was pending in this court at the

time the district court entered this text order.                          Because the

text order was not in aid of the pending appeal, the district

court     was    without      jurisdiction     to    enter   it.        See    Wolfe     v.

Clarke, 718 F.3d 277, 281 n.3 (4th Cir. 2013); Dixon v. Edwards,

290 F.3d 699, 709 n.14 (4th Cir. 2002).                    Accordingly, we affirm

the district court’s text order as modified to reflect that the

      *
       Although Bardes did not file an amended notice of appeal
to include the district court’s text order, his informal
appellate brief may serve as a notice of appeal, and we deem it
timely filed.   See Smith v. Barry, 502 U.S. 244, 248-49 (1992)
(holding that appellate brief may serve as notice of appeal
provided it otherwise complies with rules governing proper
timing and substance).



                                           2
district   court   was    without   jurisdiction        to   consider     Bardes’

Motion for Findings of Fact and Conclusions of Law.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented        in   the   materials

before   this   court    and   argument   would   not    aid      the   decisional

process.

                                                       AFFIRMED IN PART;
                                            AFFIRMED AS MODIFIED IN PART




                                      3